                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                                No. 5:19-CV-509-D


SYNGENTA CROP PROTECTION, LLC,                )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )               ORDER
                                              )
ATTICUS, LLC,                                 )
                                              )
      Defendant.                              )


      This matter is before the court on Plaintiff’s unopposed motion to seal

documents submitted in connection with Defendant’s Fifth Motion to Compel

Discovery. Specifically, Plaintiff seeks to seal Defendant’s motion, memorandum,

Exhibits 1-8 and 11 thereto, proposed order, and Plaintiff’s response in opposition on

the ground the filings “contain sensitive business and technical information,

including information concerning a non-public legal matter and generic competition.”

(Mem. Supp. Mot. Seal [DE #213] at 1.) Plaintiff has submitted proposed redacted

versions of the documents, indicating the portions it contends should not be available

to the public.

      For the reasons set forth in Plaintiff’s motion and supporting memorandum,

the court finds that the public’s common law right of access is outweighed by

Plaintiff’s interests in protecting against competitive and/or financial harm to

Plaintiff were such information made public. In re Knight Publ’g Co., 743 F.2d 231

(4th Cir. 1984). Public notice of Plaintiff’s request to seal and a reasonable
opportunity to object have been provided by the filing of its motion, and no objections

have been filed with the court. Plaintiff has narrowly tailored its request to remove

only information that is sensitive and confidential and not otherwise publicly known.

Plaintiff’s motion is therefore allowed.

                                    CONCLUSION

      For the foregoing reasons, it is hereby ORDERED as follows:

      1.     Plaintiff’s Motion to Seal [DE #212] is GRANTED, and the following

documents shall be SEALED:

            a.     Defendant’s Fifth Motion to Compel Discovery [DE #198].
      A redacted version of this filing is attached as Exhibit 1 to the
      Declaration of Jeff Cecil [DE #213-3];

             b.    Defendant’s Proposed Order [DE #198-1]. A redacted
      version of this filing is attached as Exhibit 2 to the Declaration of Jeff
      Cecil [DE #213-4];

            c.     Defendant’s Memorandum in Support of its Fifth Motion to
      Compel Discovery [DE #199]. A redacted version of this filing is attached
      as Exhibit 3 to the Declaration of Jeff Cecil [DE #213-5];

              d.    Exhibits 1, 2, 3, 4, 5, 6, 7, 8, 11 to Declaration of Robert J.
      Scheffel in support of Defendant’s Fifth Motion to Compel Discovery
      [DE ## 200-2, 200-3, 200-4, 200-5, 200-6, 200-7, 200-8, 200-9, 200-12].
      Redacted versions of these filings are attached as Exhibits 4, 5, 6, 7, 8,
      9, 10, 11, and 12 to the Declaration of Jeff Cecil [DE ##213-6, 213-7, 213-
      8, 213-9, 213-10, 213-11, 213-12, 213-13, 213-14];

             e.    Plaintiff’s Response in Opposition to Defendant’s Fifth
      Motion to Compel Discovery [DE #211]. A redacted version of this filing
      is attached as Exhibit 13 to the Declaration of Jeff Cecil [DE #213-15];
      and

             f.     Exhibit 1 to Plaintiff’s Response in Opposition to
      Defendant’s Fifth Motion to Compel Discovery [DE #211-1]. A redacted
      version of this filing is attached as Exhibit 14 to the Declaration of Jeff
      Cecil [DE #213-16];

                                           2
     2.      The clerk is directed to UNSEAL the following provisionally sealed

documents:

          a.     Exhibit 9 to Declaration of Robert J. Scheffel in support of
     Defendant’s Fifth Motion to Compel Discovery [DE #200-10].

          b.     Exhibit 10 to Declaration of Robert J. Scheffel in support of
     Defendant’s Fifth Motion to Compel Discovery [DE #200-11].

     This 26th day of June 2021.


                                      __
                                       ___
                                         _ ________
                                                 ____________________
                                                                _ _____
                                                                     _
                                      __________________________________________
                                      KIMBERLY  LY A. SWANK
                                                LY
                                      United States Magistrate Judge




                                       3
